 


111 HR 268 IH: To amend title 10, United States Code, to ensure that every military chaplain has the prerogative to close a prayer outside of a religious service according to the dictates of the chaplain’s own conscience.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 268 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to ensure that every military chaplain has the prerogative to close a prayer outside of a religious service according to the dictates of the chaplain’s own conscience. 
 
 
1.Protection of the religious freedom of military chaplains to close a prayer outside of a religious service according to the dictates of the chaplain’s conscience
(a)United States ArmySection 3547 of title 10, United States Code, is amended by adding at the end the following new subsection: 

(c)If called upon to lead a prayer outside of a religious service, a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
(b)United States Military AcademySection 4337 of such title is amended—
(1)by inserting (a) before There; and
(2)by adding at the end the following new subsection: 

(b)If called upon to lead a prayer outside of a religious service, the Chaplain shall have the prerogative to close the prayer according to the dictates of the Chaplain’s conscience..
(c)United States Navy and Marine CorpsSection 6031 of such title is amended by adding at the end the following new subsection:

(d)If called upon to lead a prayer outside of a religious service, a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
(d)United States Air ForceSection 8547 of such title is amended by adding at the end the following new subsection:

(c)If called upon to lead a prayer outside of a religious service, a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
(e)United States Air Force AcademySection 9337 of such title is amended—
(1)by inserting (a) before There; and
(2)by adding at the end the following new subsection: 

(b)If called upon to lead a prayer outside of a religious service, the Chaplain shall have the prerogative to close the prayer according to the dictates of the Chaplain’s conscience.. 
 
